United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 8, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-50988
                         Summary Calendar



EARLEEN PINE; ET AL.,

                                    Plaintiffs

EARLEEN PINE; HOYLE S. KRUSE; DONALD B. DULIN;
PATRICIA A. DULIN; MARY V. RENTON; TENA J. SHEPHERD;
MICHAEL L. SHEPARD; JACK FITTS; JAN FITTS,

                                    Plaintiffs-Appellants

versus

CITY OF MIDLAND, also known as City of Midland, Texas;
RICK MENCHACA; GARY SAUNDERS,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. MO-02-CV-112
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The appellants-property owners appeal from the summary

judgment dismissal of their 42 U.S.C. § 1983 claims as barred

by the statute of limitations.   Applying the same test as the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-50988
                                  -2-

district court, we affirm.    See Deas v. River West, L.P.,

152 F.3d 471, 475 (5th Cir. 1998).

     We hold that the district court did not err in its

determination that equitable tolling did not apply in the instant

case and, therefore, that the § 1983 claims were barred by

Texas’s two-year limitations period for personal injury actions.

See Owens v. Okure, 488 U.S. 235, 249-50 (1989); Henson-El v.

Rogers, 923 F.2d 51, 52 (5th Cir. 1991).    We do not consider

the appellants arguments raised for the first time on appeal

that (1) application of the two-year limitations period is

unconstitutional as applied to their Fifth Amendment takings

claims and (2) fairness mandates the application of the equitable

doctrine of laches.   See Leverette v. Louisville Ladder Co.,

183 F.3d 339, 342 (5th Cir. 1999).

     AFFIRMED.